Citation Nr: 1612671	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-13 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to basic eligibility for Department of Veterans Affairs nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from November 1959 to January 1960 with subsequent periods of service in the Reserves from January 1960 to November 1965.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A notice of disagreement was received in April 2009, a statement of the case was issued in February 2011, and a VA Form 9 was received in April 2010.  The Veteran now resides in Florida, so the matter is now handled by the RO in St. Petersburg, Florida.   

In September 2013, the Board remanded this claim to schedule a hearing.  The requested hearing was conducted in October 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran did not have 90 days of active service during a recognized period of war. 
 
2.  The Veteran did not become disabled from a disease or injury that was incurred during a period of active duty for training.

3.  The Veteran does not qualify as a "child" for VA purposes.


CONCLUSION OF LAW

The legal requirements for establishing basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In connection with the claim decided herein, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2014 hearing, the undersigned VLJ fully explained the issue involved.  Also, the VLJ elicited evidence in the form of testimony from the Veteran pertaining to his periods of service.  The Veteran was represented at the hearing by a representative of Disabled American Veterans.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claim based on the current record.

II.  Entitlement to Nonservice-Connected Pension 

The Veteran seeks entitlement to nonservice-connected pension.

Applicable Laws

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from nonservice-connected disabilities that are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a Veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23. 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

As to the requirement of wartime service, a Veteran meets the service requirements of this section if he or she served in the active military, naval, or air service 1) for ninety days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  Under the provisions of 38 C.F.R. § 3.2(e) the dates of the Korean conflict are from June 27, 1950 through January 31, 1955, inclusive.  Pursuant to 38 C.F.R. § 3.2(f), with regard to the Vietnam War, the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive, is the established period of war in the case of a Veteran who actually served in the Republic of Vietnam during that period.  The period beginning August 5, 1964 and ending on May 7, 1975, inclusive, is the established period of war in all other cases. 

Active military, naval, and air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a).

In computing the 90 days required above, active service which began before or extended beyond the war period will be included if such service was continuous.  Broken periods of service during a period of war may be added together to meet the requirement for length of service.  38 C.F.R. § 3.17.

Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The threshold issue to initially address in a pension case is whether the Veteran has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if the Veteran does not have the requisite wartime service, there is no need to proceed further, or to address any other related issue.

Facts & Analysis

Here, the Veteran's DD-214 indicates he served less than 90 days of active service from November 1959 to January 1960, which was not during a period of qualifying wartime service.  Since he did not have 90 days or more of qualifying wartime service, he is not eligible under the law for nonservice-connected pension benefits, based on this period of duty.

The Board recognizes that the Veteran has argued that he meets the requirements for requisite service due to his service in the Air Force Reserves.  See April 2010 statement.  The Veteran stated that it was through no fault of his own that he was not called to active duty.  Id.  However, for VA pension benefits, the term "active military, naval or air service" includes (a) active duty; (b) any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty; and (c) any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from certain cardiovascular events.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6 (a).  

The Board notes that the Veteran's representative has requested a remand to determine if the Veteran served on active duty at any time during his period of service in the Reserves.  See September 2013 Appellant's Brief.  However, the Veteran himself testified during the October 2014 Board hearing that he was not called to active duty at any time during his service in the Reserves.  See October 2014 BVA Hearing Transcript, page 9.  Therefore, even if considered "wartime" service, his period of service in the Reserves cannot be considered qualifying service toward the requisite 90-day threshold for purposes of determining eligibility for nonservice-connected pension, as it does not qualify as "active" duty.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

Furthermore, the Veteran has not asserted that he became disabled from a disease or injury that was incurred during a period of active duty for training.  See October 2014 BVA Hearing Transcript, page 19.

The Veteran has also asserted that he should be entitled to nonservice-connected pension benefits based upon the service of his family members, including his father.  Id. at page 16.  Applicable law and regulations provide that VA "shall pay to each child (1) who is the child of a deceased Veteran of a period of war who met the service requirements prescribed in section 1521(j) of this title, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability, and (2) who is not in the custody of a surviving spouse eligible for pension under section 1541 of this title, pension at the annual rate of $600, as increased from time to time under section 5312 of this title and reduced by the amount of such child's annual income."  38 U.S.C.A. § 1542.  

As relevant to the Veteran's claim, the term "child" is defined for VA purposes as an unmarried person who is under the age of 18, who became permanently incapable of self-support before reaching age 18, or, if between the ages of 18 and 23, is pursuing a course of instruction at an approved educational institution.  See 38 U.S.C.A. § 101(4)(A).  Here, records indicate the Veteran is 76 years old, and was not permanently incapable of self-support before reaching age 18; therefore, he clearly does not qualify as a "child" for VA purposes of entitlement to a pension based on his father's service.

Based on the evidence of record, the claim of basic eligibility for nonservice-connected VA pension benefits must be denied by law.  While sympathetic to the Veteran's arguments, the Board is also without legal authority to grant entitlement to nonservice-connected pension on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to basic eligibility for VA nonservice-connected pension is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


